Citation Nr: 1241680	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-29 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1992 to June 1996 and from October 2001 to March 2002.  He had additional service in the Army National Guard or Reserves from June 1996 to July 2006, including periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  No hearing was requested.

In addition to a low back disorder, the Veteran submitted a notice of disagreement to the denial of service connection for a right eye disability, a left eye disability (or amblyopia), right ear hearing loss, and a left shoulder disability.  He also appealed from the initial noncompensable rating that was assigned for left ear hearing loss.  All of these were initially addressed in the September 2008 rating decision.  

The RO subsequently granted service connection for a left shoulder disability of left shoulder impingement in a June 2010 rating decision.  This was a full grant of that benefit sought on appeal, and the Veteran has not appealed from the downstream issues of the initial rating or effective date assigned.  Although the Veteran mentioned the left shoulder injury in his June 2010 substantive appeal (VA Form 9) concerning the low back disorder, he did not indicate any dispute with or intent to appeal from the rating or effective date for the left shoulder disability.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202 (2012) (concerning the requirements for a notice of disagreement).  As such, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

A Statement of the Case was issued in June 2010 as to the remaining five issues.  However, the Veteran limited his substantive appeal (VA Form 9) to the denial of service connection for a back disability.  No other communication has been received that may be construed as an appeal to the Board as to service connection for a right or left eye disorder or for right ear hearing loss, or as to the rating assigned for left ear hearing loss.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.302 (2012) (concerning the requirements to perfect an appeal to the Board).  As such, those matters are not on appeal.  

The Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  There are currently no pertinent records in the paperless file that are not also in the paper claims file.  However, any further development or adjudication of this matter should take into account this paperless claims file.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran believes that service connection is warranted for his current low back disorder.  He reports first injuring his back during his first period of active duty while moving generators in June 1993 or March 1995.  He also states that he worked with artillery and cannons for 14 years in the Army National Guard, which he believes affected his back.  The Veteran reports that he has had continuous low back symptoms such as pain since service.  He states that he sought treatment on several occasions and used prescription or over-the-counter pain medications and muscle relaxers, a back brace, physical therapy, hot/cold packs and rest at various times.  See, e.g., June 2008 claim (VA Form 21-526); June 2010 VA Form 9.

As noted above, the Veteran's service personnel records confirm active duty from April 1992 to June 1996, and again from October 2001 to 2002, with National Guard or Reserves service from June 1996 through July 2006.  His military occupational specialty (as shown on his DD Form 214) also reflects that he worked with cannons throughout service.  Service treatment records confirm treatment for low back symptoms after moving generators over the course of several weeks in June 1993 and March 1995, during his first period of active duty.  Diagnoses at those times referred to possible mechanical low back pain or lower lumbar strain.  The Veteran again complained of recurrent back pain for periodic examinations in July 1998 and June 2003.  In June 2003, he reported an episode of low back pain with lifting in February 2003, but no problems at present.  

The Veteran has submitted private treatment records from orthopedic provider Dr. E.S. dated from January 2003 to March 2003 (prior to his release from the Army National Guard).  He complained of low back pain after lifting weights at home, and noted similar symptoms in 1995 while lifting weights during service.  The Veteran denied any symptomatology after that time until the present complaint.  After physical examination and x-rays, Dr. E.S. diagnosed acute lumbosacral myofascial strain with associated muscle spasm, as well as degenerative arthrosis at L4-5 and posterior facet arthrosis at L5-S1.  The Veteran was initially noted to have no light duties available in his employment as a state prison correctional officer, but he was subsequently advised to use a back support at work when light duties became available.  In early March 2003, the Veteran was given a doctor's note to allow him to fast walk instead of running a required 2-mile course for the Reserves.

The Veteran filed his claim for service connection for a low back disorder in June 2008.  VA treatment records dated in September and October 2008 indicate complaints of back problems, with no specific diagnosis, and a July 2008 search revealed no VA treatment records at that time.  Consistent with this search, the Veteran stated in June 2010 that he primarily sought private treatment.  

The Veteran has submitted private records from Family Health dated in May 2009, which show complaints of low back pain for 2 days.  Additional records from Dr. E.S. dated in June 2009 reflect complaints of acute left low back pain for about a week.  Prior episodes of back pain in 1993 and 2003 were noted to have been treated and resolved.  Upon physical evaluation and x-rays in 2009, Dr. E.S. diagnosed acute lumbosacral myofascial strain with spasm, as well as degenerative arthrosis and disc disease at L4-5 and posterior facet arthrosis at L3 through S1.  The Veteran was again advised to use a back support during regular duties at work.

In May 2010, a VA examiner diagnosed lumbar degenerative joint disease and opined that this condition was less likely as not caused by or a result of military service.  The examiner reasoned that  the Veteran's episodes of lumbar strain in service would not be correlated to development of degenerative arthritis in the spine, and there was no significant history of trauma from service to explain the degenerative joint disease.  He concluded that the Veteran's degenerative arthritis more consistent with normal age and activity related degenerative changes.  

The VA examiner did not account for the Veteran's reports of continuous symptoms including pain since the initial injury.  The examiner also indicated in the report that private records were not reviewed.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (VA's duty to assist includes providing a thorough and contemporaneous medical examination, which takes into account prior medical evaluations and treatment).   Additionally, the examiner did not discuss all diagnosed disabilities of record.  In particular, x-rays conducted in conjunction with the VA examination showed degenerative disc disease.  Similarly, private records from Dr. E.S. dated in 2009 include diagnoses of lumbosacral strain and degenerative arthrosis and disc disease.  However, the examiner only offered an opinion as to degenerative joint disease. 

Further, it is unclear if any symptoms or injuries during periods of active service (ACDUTRA or INACDUTRA) in the National Guard or Reserves were considered.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Active service includes active duty, any period of ACDUTRA during which a veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of INACDUTRA during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).  

There is evidence of treatment for low back problems during the Veteran's service in the National Guard or Reserves, and he has also reported continuing back problems during that time.  Accordingly, upon remand, appropriate development should be conducted to determine the dates of the Veteran's of ACDUTRA and INACDUTRA in the National Guard or Reserves.  

Thereafter, the entire claims file should be forwarded to the May 2010 VA examiner for an addendum opinion as to the etiology of any currently diagnosed low back disorder.  If that individual is not available, the entire claims file should be forwarded to another appropriate examiner for an examination or opinion.

Accordingly, the case is REMANDED for the following action:

1.  Make requests to the appropriate agencies or records repositories, as necessary, to verify the Veteran's periods of ACDUTRA and INACDUTRA during service in the National Guard or Reserves.  Such dates should be documented in the claims file.

2.  Thereafter, return the entire claims file, including a copy of this remand, to the May 2010 VA spine examiner, for an addendum opinion.  If that examiner is no longer available, refer the case to another examiner, and if needed, another examination should be scheduled.  The examiner should be notified of the Veteran's verified periods of active duty, ACDUTRA, and INACDUTRA service.  The examiner should respond to the following:

(a)  Clarify the Veteran's currently diagnosed low back disorder or disorders, with consideration of all medical evidence, to include private records in 2009 and studies during the May 2010 VA examination.  Please discuss the relationship, if any, between degenerative disc disease, degenerative joint disease or arthritis, arthrosis, and lumbar strain.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed low back disorder was incurred or aggravated during a period of active duty, to include from April 1992 to June 1996 or from October 2001 to March 2002? 

(c)  If arthritis is diagnosed, did it at least as likely as not manifest to a degree of at least 10 percent within one year after separation from any such period of active duty, or by June 1997 or March 2003, respectively?

(d)  If there is no relationship to active duty, is it at least as likely as not that any currently diagnosed low back disorder was incurred or aggravated due to injury or disease process during a period of ACDUTRA, or due to injury during a period of INACDUTRA service?

A complete rationale should be provided for any opinion offered.  All lay and medical evidence should be considered, to include service records as well as post-service VA and private records.  If an opinion cannot be offered without resorting to speculation, the examiner should so indicate, and should explain why a non-speculative opinion cannot be offered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last Statement of the Case.  Allow an appropriate period of time for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

